Appeal by an employer and insurance carrier from a decision and award in favor of claimant made by the Workmen’s Compensation Board. Claimant, an elevator operator in his employer’s building at 132 Nassau Street, in New York City, sustained disabling injuries when he slipped and fell in Nassau Street while returning to his place of employment during a twenty minute “relief period” which had been regularly accorded to him in the arrangement of his work schedule. We cannot say that, when injured, claimant was so separated from his employment that his accident did not arise out of and during the. course thereof. (Matter of Bollard v. Engel, 254 App. Div. 162, affd. 278 N. Y. 463; Matter of Karl v. Fair Shoe Repair, Inc., 269 App. Div. 800. See also Matter of Younger v. Motor Cab Transportation Co., 260 N. Y. 396, 398.) Decision and award affirmed, with costs - to the Workmen’s Compensation Board. All concur.